Case 2:21-cv-00548-SPC-MRM Document 13 Filed 09/16/21 Page 1 of 2 PageID 49




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

THEODORE ALCE, an individual

             Plaintiff,

v.                                               Case No: 2:21-cv-548-SPC-MRM

COCA COLA BEVERAGES
FLORIDA, LLC,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendant Coca-Cola Beverages Florida, LLC’s

Unopposed Motion to Stay Case and for Transfer of Plaintiffs’ Claims to

Arbitration. (Doc. 12). The parties agree that the claims here should be sent

to individualized mediation and arbitration proceedings under Defendant’s

alternative dispute resolution program. The parties also agree to stay this case

pending completion of mediation and arbitration.                Having considered the

motion and record, and acknowledging that no party opposes the relief sought,

the Court grants Defendant’s motion.

       Accordingly, it is now



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00548-SPC-MRM Document 13 Filed 09/16/21 Page 2 of 2 PageID 50




     ORDERED:

     Defendant Coca-Cola Beverages Florida, LLC’s Unopposed Motion to

Stay Case and for Transfer of Plaintiffs’ Claims to Arbitration (Doc. 12) is

GRANTED.

     1. The claims asserted by Plaintiff Theodore Alce must be individually

        mediated, and if mediation fails, they must be individually arbitrated

        under Defendant’s alternative resolution program.

     2. This case is STAYED pending completion of mediation and

        arbitration.

     3. The parties are DIRECTED to jointly notify the Court when

        mediation and arbitration have ended and if the stay is due to be lifted

        within seven days of those proceedings ending.

     4. The parties are DIRECTED to file a joint report on the status of

        mediation and arbitration on or before December 15, 2021, and

        every ninety days after until the Court says otherwise.

     5. The Clerk is DIRECTED to add a stay flag to the file.

     DONE and ORDERED in Fort Myers, Florida on September 16, 2021.




Copies: All Parties of Record




                                      2
